Candler, Justice.
Originally this litigation was filed for both legal and equitable relief. On its prior appearance this court held that the trial judge erred in overruling a general demurrer to the petition. Weimer v. Cauble, 214 Ga. 634 (106 S. E. 2d 781). Since that decision was rendered, all equitable features of the case have been eliminated by a consent judgment rendered in the cause on February 6, 1959, and it is recited in the plaintiff’s bill of exceptions, which was made returnable to the Court of Appeals, that the plaintiff seeks only a money judgment against the defendant, and the case was transferred by the Court of Appeals to this court without an opinion. In these circumstances, the Court of Appeals and not this court has jurisdiction of the writ of error, and it is accordingly

Returned to that court for decision.


All the Justices concur.